Citation Nr: 1533636	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for dermatitis, prior to March 26, 2012.

2.  Entitlement to a disability rating greater than 30 percent for dermatitis, as of March 26, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to March 1986.

This matter comes to the Board of Veteran' Appeals (Board) on appeal from January 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

The Board remanded this claim in February 2014 and January 2015 for further development.  It now returns for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2015 Board remand, the AOJ obtained the Veteran's outstanding VA treatment records.  These records contain evidence suggesting that the Veteran's skin condition has worsened since the last VA examination, which was in February 2013.  More specifically, the February 2013 VA examination report states that the Veteran's skin condition did not affect any of the exposed areas of his body.  However, the VA treatment records obtained on remand indicate that the Veteran's skin condition now does affect the exposed areas of his body.  For example, a July 2014 VA treatment record states that the Veteran has hyperpigmented papules on his face, forehead and near the beard-line.  A November 2014 VA treatment record states that the Veteran has hyperpigmented early lichenified plaque on his forehead and right webspace between digits 1&2 as well as multiple hyperpigmented eczematous patches on his forehead.  Finally, a February 2015 VA treatment record states that the Veteran has hyperpigmented lichenified plaque on his forehead.

As the new evidence suggests worsening of the Veteran's skin condition since the last VA examination, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2015 and associate them with the claims file.

2.  Then, schedule the Veteran for a VA skin examination to address the current severity of his skin condition.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

3.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






